            Case 1:18-cv-11940-AT Document 86 Filed 05/18/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


CASA EXPRESS CORP, as Trustee of
CASA EXPRESS TRUST,

                               Plaintiff,                   Case No. 18 Civ. 11940 (AT)
                                                            Related to 19 Civ. 3123 (AT)
       v.

BOLIVARIAN REPUBLIC OF
VENEZUELA,

                              Defendant.


        NOTICE OF MOTION FOR RELIEF PURSUANT TO 28 U.S.C. § 1610(c)

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated May

18, 2021, and the accompanying Declaration of David M. Levine, dated May 18, 2021, Plaintiff

Casa Express Corp, as Trustee of Casa Express Trust, by and through its undersigned counsel,

make a motion to this Court before the Honorable Analisa Torres, United States District Court for

the Southern District of New York, 500 Pearl Street, New York, New York, for an order pursuant

to 28 U.S.C. § 1610(c) determining that a reasonable period of time has elapsed since this Court’s

October 16, 2020 Final Judgment order against Defendant Bolivarian Republic of Venezuela.

Dated: May 18, 2021                                 Respectfully submitted,

                                                    SANCHEZ FISCHER LEVINE, LLP
                                                    1200 Brickell Avenue, Suite 750
                                                    Miami, Florida 33131
                                                    (305) 925-9947

                                                    /s/ David M. Levine
                                                    David M. Levine, Esq.
                                                    Email: dlevine@sfl-law.com
                                                    Attorney for Plaintiff Casa Express Corp,.
                                                    as Trustee of Casa Express Trust
